UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4683


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ELTON WAYNE WALSTON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:16-cr-00245-FL-1)


Submitted: July 26, 2018                                          Decided: August 8, 2018


Before TRAXLER, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sean P. Vitrano, VITRANO LAW OFFICES, PLLC, Wake Forest, North Carolina, for
Appellant. Robert J. Higdon, Jr., United States Attorney, Jennifer P. May-Parker,
Kristine L. Fritz, Assistant United States Attorneys, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A federal jury convicted Elton Wayne Walston of distribution of heroin resulting

in serious bodily injury or death, in violation of 21 U.S.C. § 841(a) (2012); five counts of

distribution and possession with intent to distribute heroin, in violation of § 841(a); and

possession of a firearm by a felon, in violation of 18 U.S.C. § 922(g)(1) (2012). The

district court sentenced Walston to a total of 324 months of imprisonment and he now

appeals. Finding no error, we affirm.

       On appeal, Walston challenges the district court’s restriction of his cross-

examination of the chief witness against him at trial. Walston argues that the court

abused its discretion in refusing to allow Walston to inquire into the statutory mandatory

minimum and maximum penalties the witness faced prior to her cooperation with the

Government and plea agreement, and that this restriction violated his Sixth Amendment

right to confront his accuser.    “[A] defendant’s right to cross-examine cooperating

witnesses about sources of potential bias is guaranteed by the Confrontation Clause of the

Constitution.” United States v. Cropp, 127 F.3d 354, 358 (4th Cir. 1997). “We review

for abuse of discretion a trial court’s limitations on a defendant’s cross-examination of a

prosecution witness.” United States v. Ramos-Cruz, 667 F.3d 487, 500 (4th Cir. 2012)

(internal quotation marks omitted). A district court abuses its discretion by basing its

decision on clearly erroneous findings of fact or by misapprehending the law. United

States v. Zayyad, 741 F.3d 452, 458 (4th Cir. 2014). A district court has wide latitude in

imposing limits on the cross-examination of a witness, and may impose such limits to



                                             2
avoid harassment, prejudice, confusion of the issues, repetition, or marginal relevance.

Id. at 459.

       We conclude that the district court did not abuse its discretion in limiting

Walston’s cross-examination of the witness and did not violate his right under the

Confrontation Clause. Here, as the initial charges the witness faced were the same as one

of the charges for which Walston had been indicted, allowing Walston to inquire into the

exact range of statutory penalties that the witness faced would have signaled to the jury

the penalties Walston would face upon conviction. While “the exposure of a witness’

motivation in testifying is a proper and important function of the constitutionally

protected right of cross-examination,” Davis v. Alaska, 415 U.S. 308, 316-17 (1974),

allowing the jury to learn of the sentence a defendant faces could potentially nullify the

verdict.      Cropp, 127 F.3d at 358-59.     The court here properly weighed the slight

probative value of quantitative information about the penalties the witness faced against

the certain prejudice that would result if the jury learned that a guilty verdict would result

in a mandatory minimum sentence for Walston.            Id.   Moreover, the court properly

allowed Walston to investigate the witness’ motivation during cross-examination without

bringing out the exact penalties, and the jury was therefore “already well aware that [the

witness was] facing severe penalties if [she] did not provide the [G]overnment with

incriminating information.” Id.




                                              3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.



                                                                              AFFIRMED




                                            4